EXHIBIT 10.41

CERTAIN INFORMATION FROM THIS DOCUMENT HAS BEEN REDACTED PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST BY INFOSPACE, INC. UNDER 17 C.F.R. §§
200.80(B)(4), 200.83 AND 240.24B-2 AND SUBMITTED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

LOGO [g21705ex10_411.jpg]

 

PUBLISHER:   

InfoSpace Sales LLC &

InfoSpace Europe Limited

   PUBLISHER TAX ID: [*] Start Date:   

All Territories

Initial Term: November 26, 2007

Renewal Term: July 1, 2008

   End Date:        
  

U.S. Territory

Initial Term: June 30, 2008

Renewal Term: [*], 2011

 

For All Other Territories

October 31, 2008

 

This Agreement shall terminate and supersede: (1) the Yahoo! Search
Marketing-Yahoo! Publisher Network Service Order # 205162 between Overture, on
the one hand, and InfoSpace Sales LLC and InfoSpace, Inc, on the other hand,
dated March 1, 2006, as amended; (2) the Yahoo! Search Marketing-Yahoo!
Publisher Network Service Order between OSSIL, on the one hand and InfoSpace
Europe Limited and InfoSpace, Inc. on the other hand, dated March 1, 2006, as
amended; and (3) the Provider (Search Services) Agreement between InfoSpace
Sales LLC and Overture, dated April 18, 2002, as amended.

 

For clarity, this Agreement shall automatically renew upon the expiration of the
Initial Term.

 

Notwithstanding anything to the contrary, this Agreement shall terminate as to
[*] on [*].

 

Sites: The websites owned and operated by Publisher as listed in Exhibit 1 to
this SO, plus additional websites owned and operated by Publisher as approved by
Overture pursuant to this Agreement.

 

Syndicated Sites: The websites owned and operated by Publisher’s Affiliates, as
listed in Exhibit 1 to the Syndication Attachment, plus additional sites as
approved by Overture pursuant to this Agreement.

 

Applications: The Applications owned and operated by Publisher’s Affiliates, as
listed in Exhibit 1 to the Software Attachment (“Affiliate Applications”), plus
the Publisher’s toolbar application and as private labeled by Publisher
(“Publisher Applications”), and such additional applications as approved by
Overture pursuant to this Agreement.

Links and    [*]                                    
                                                         
[*]                             [*]

Results:

 

Only with respect to [*] and Affiliates and Syndicated Sites, as approved by
Overture in writing:

 

[*]

 

[*]

 

[*]

 

[*]

 

Implementation:

 

•        As shown in Attachment A and as described in this SO and Attachments

 

•        Max Queries per Second: Matched Ads – [*]

 

Branding: Publisher and Publisher’s Affiliates will display the Marks
substantially as shown in the mockups attached to Attachment A for the Sites and
Syndicated Sites and the mockups attached to the Software Attachment for
Applications, and as otherwise approved by Overture as part of any additional
Site, Syndicated Site or Application pursuant to the terms and conditions of
this Agreement, and in accordance with the Trademark License Attachment.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

I.      Compensation for markets located within the United States of America and
Canada:

 

(A)   Overture will pay Publisher the percentage of [*] set forth in the tables
below with respect to [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

 

•        For reference, as of the Initial Term Start Date, Publisher currently
receives [*].

 

•        [*]

 

(B)   Overture will pay Publisher the percentage of [*] set forth in the tables
below with respect to [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

        [*]                               
                                                       [*]

 

  •  

For reference, as of the Initial Term Start Date, Publisher currently receives
[*]

 

(C) Overture will pay Publisher [*].

 

II.     Compensation for markets located within Territories outside of the
United States of America and Canada:

 

Overture will pay Publisher [*]

 

Overture will pay Publisher [*]

 

 

Overture and Publisher acknowledge that prior to the first anniversary of the
Initial Term Start Date, Overture and Publisher will hold good faith discussions
regarding amending the compensation structure for markets located within
Territories outside of [*]

 

III.   Multimedia Fees

 

Publisher will pay Overture [*]

Send notices to:

 

INFOSPACE SALES LLC

   YAHOO! SEARCH MARKETING [*]    [*] [*]    Attn: General Counsel    [*]   
Attn: General Counsel INFOSPACE EUROPE LIMITED    OVERTURE SEARCH SERVICES
(IRELAND) LIMITED

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

[*]    [*] [*]    Attn: General Counsel    [*]    Attn: Legal

Publisher and Overture agree to this Service Order and all Attachments. Signed:

 

INFOSPACE SALES LLC    

OVERTURE SERVICES, INC., doing business as

YAHOO! SEARCH MARKETING (“OSI”)

By:

  /s/ J.F. Voelker    

By:

  /s/ Dean Stackel

Name:

  J.F. Voelker    

Name:

  Dean Stackel

Title:

  CEO    

Title:

  VP, BD INFOSPACE, INC. (as guarantor under Section 22 of Attachment B)    
OVERTURE SEARCH SERVICES (IRELAND) LIMITED (“OSSIL”)

By:

  /s/ J.F. Voelker    

By:

   

Name:

  J.F. Voelker    

Name:

   

Title:

  CEO    

Title:

    INFOSPACE EUROPE LIMITED    

By:

  /s/ J.F. Voelker      

Name:

  J.F. Voelker      

Title:

  CEO      

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

EXHIBIT 1 TO SO

PUBLISHER OWNED AND OPERATED SITES

 

A. For markets located within the United States of America and Canada

[*]

 

B. For markets located within Territories outside of the United States of
America and Canada

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Exh. 1 to SO - Page 1



--------------------------------------------------------------------------------

ATTACHMENT A - IMPLEMENTATION REQUIREMENTS

The following requirements apply to all Links and Results shown in the SO. Any
provisions concerning Links and Results not explicitly listed in the SO do not
apply to Publisher. OSI is solely responsible for the Overture rights,
obligations and duties described under this Agreement for the markets included
as part of the Territory within the Americas and OSSIL is solely responsible for
the Overture rights, obligations and duties described under this Agreement for
all the markets included as part of the Territory outside the Americas. The use
of the term “Overture” throughout this Agreement shall refer to OSI in relation
to the markets included as part of the Territory with the Americas and shall
refer to OSSIL in relation to all markets included as part of the Territory
outside the Americas. The use of the term Publisher throughout this Agreement
shall refer to InfoSpace Sales LLC in relation to the markets included as part
of the Territory with the Americas and shall refer to InfoSpace Europe Limited
in relation to all markets included as part of the Territory outside the
Americas.

 

A. Requirements for all Links, Queries and Results

1. Publisher will implement all Links and Results generally as shown in the
mockups or as otherwise approved by Overture pursuant to the terms and
conditions of this Agreement.

2. Publisher will display the labels and headings shown in the mockups (or any
labels, headings or notices required by law), with a nearby prominent link to a
webpage that explains that certain Results are sponsored advertising.

3. After a User submits a Query, Publisher will not intersperse or display any
interstitial content to the User prior to displaying the initial results page to
the User, which page may include Results as provided for hereunder. Publisher
will not cache Results [*] to process, organize and present results in response
to the Query with respect to which such Results were delivered. To the extent
Paid Search Results are displayed by Publisher, Publisher will display such Paid
Search Results [*]. [*]

4. The Results provided by Overture will not exceed [*] for the full title and
description, unless otherwise agreed to by the parties. Publisher will not [*]
the full titles, descriptions and URLs provided by Overture. Other than as
expressly allowed under the terms of this Agreement or as otherwise approved by
Overture in connection with the display of Results through a particular
Publisher’s Offering, Publisher will not [*] the Results as provided by Overture
to Publisher. Publisher will display Results in the language provided by
Overture.

5. Publisher will include certain Links within each Publisher’s Offering as set
forth in the mockups or otherwise agreed to by the parties pursuant to the
Agreement. Publisher will not [*]. Publisher will use commercially reasonable
efforts to enable all of its Users to access and use the Links and Results and
to deliver all Queries from the Links (including Queries for Multimedia Results
where Publisher has implemented such Links for Multimedia Results on Publisher’s
Offerings and in response to which Overture will use commercially reasonable
efforts to deliver the relevant and applicable Multimedia Results or a response
that no Multimedia Results are available) within the Publisher’s Offerings to
Overture [*]; provided that, in response to a Query for [*]. [*]

 

B. Additional Requirements for Matched Ads and/or Hyperlinks

1. The parties will agree in writing on the pages within the Publisher’s
Offerings that will display Matched Ads and/or Hyperlinks (“Ad Pages”), using,
as the parties may agree, either (a) a list of mutually agreed keywords or
(b) editorially or dynamically mapped keywords provided by Overture or generated
using Overture’s technology. All Affiliates must be approved in writing by
Overture prior to implementing the keyword functionality described above.
Publisher will implement and display Matched Ads and/or Hyperlinks, to the
extent provided by Overture, as agreed to by the parties as part of Overture’s
approval of such Publisher’s Offering, to all Users who navigate to the Ad
Pages. Overture reserves the right to require Publisher to stop using any
keyword or Matched Ads and/or Hyperlinks on or in connection with

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment A – Page 1



--------------------------------------------------------------------------------

any Publisher’s Offering with respect to the use of Matched Ads and/or
Hyperlinks [*] upon notice to Publisher. Following such notice, Publisher will
promptly comply with such request.

2. Publisher will not exceed Max Queries. If Publisher exceeds Max Queries,
Overture may suspend services until the number of Queries drops below Max
Queries. Publisher will use commercially reasonable efforts to display Matched
Ads and/or Hyperlinks at the same time as it displays the other content on the
Ad Page.

3. Once a user arrives at an Ad Page, Publisher will not send Overture
additional Queries for Matched Ads until the User navigates to a new Ad Page or
refreshes the Ad Page.

4. In order for Overture to provide dynamic mapping of Matched Ads, Publisher
acknowledges that Overture will [*], solely to the extent needed for Overture’s
matching technology to function.

5. With Overture’s prior written approval in each instance, [*] may display
Matched Ads in [*] generated via Applications, subject to the following terms
and conditions and such other terms and conditions as Overture may require at
the time of approval:

a. [*] may display Matched Ads provided by Overture in [*] that conform to
mock-ups approved by Overture in writing.

b. [*] may not display any Matched Ads (or other Results) in [*].

c. On each [*] containing Matched Ads, [*].

d. [*]

Within a reasonable period of time from the Start Date, the parties will
mutually agree on a limitation for the number of [*] per user per month
containing Matched Ads.

Notwithstanding anything else to the contrary in this Agreement, the provisions
of this Section 5 above shall terminate and expire and be null and void as of
the earlier of [*] or upon Overture’s prior written notice, unless otherwise
agreed in writing between the parties.

 

C. Additional Requirements for Paid Search and/or Web Search during the Initial
Term

Unless otherwise agreed by Overture as part of its approval of a Site or
Syndicated Site, the following additional requirements for Paid Search and/or
Web Search will apply during the Initial Term:

1. Publisher will [*], in each such case if and when such Paid Search Results
are made available by Overture in accordance with the terms and conditions of
this Agreement.

2. [*] Notwithstanding anything to the contrary, for so long as Publisher has
the right to control the display of paid search results on [*], Publisher will
[*].

3. [*]

4. [*]

5. Publisher acknowledges and agrees that [*] are not intended to and will not
be used to circumvent the intent of the parties to display Paid Search Results
[*].

6. The parties will meet during the Initial Term to discuss in good faith other
optimization initiatives.

7. During the Initial Term, Overture shall provide Publisher with and Publisher
shall test [*] and, if found by Publisher to be substantially similar or an
improvement to [*], implement [*] on [*] during the Initial Term. In return for
implementing [*], Publisher shall [*].

 

D. Additional Requirements for Paid Search and/or Web Search during the Renewal
Term

Unless otherwise agreed by Overture as part of its approval of a Site or
Syndicated Site, the following additional requirements for Paid Search and/or
Web Search will apply during the Renewal Term:

1. Publisher will [*], in each such case if and when such Paid Search Results
are made available by Overture in accordance with the terms and conditions of
this Agreement.

2. [*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment A – Page 2



--------------------------------------------------------------------------------

3. [*]

4. [*]

5. Publisher acknowledges and agrees that [*] are not intended to and will not
be used to circumvent the intent of the parties to display Paid Search Results
[*].

6. The parties will meet at least once per quarter during the Renewal Term to
discuss in good faith other optimization initiatives.

7. [*]

E. [*]

1. [*]

2. [*]

3. [*]

4. [*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment A – Page 3



--------------------------------------------------------------------------------

MOCKUPS

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 1



--------------------------------------------------------------------------------

EXHIBIT 1

[*] ATTACHMENT (“[*]”)

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 2



--------------------------------------------------------------------------------

ATTACHMENT B – TERMS AND CONDITIONS

The parties agree to the following:

The agreement of the parties consists of the Service Order and all Attachments
(“Agreement”).

1. License. During the Term and subject to Publisher’s compliance with this
Agreement, Overture grants to Publisher a limited, non-exclusive, non-assignable
(except as provided in Section 25), non-transferable, non-sublicensable (except
as explicitly provided for under this Agreement to Affiliates approved in
accordance with the Syndication Attachment), royalty-free worldwide right and
license to [*] the Links on and in the Publisher’s Offerings, send queries from
Publisher’s Offerings to Overture and to [*] the Results provided by Overture on
and through Publisher’s Offerings, solely for purposes contemplated in this
Agreement. The above license includes the limited right to use and reproduce the
software code and/or URLs that allow Publisher to create Links, send Queries
from Publisher’s Offerings to Overture and receive, transmit and display
Results.

2. Services. Overture will [*] respond to Queries by delivering Results or a
response that no Results are being delivered. [*] Publisher further acknowledges
and agrees that, except as provided in this Agreement, Publisher will not be
entitled to, nor seek, [*]. By way of example, and without limitation, under the
New Platform, Advertisers will have the ability to [*]. Overture reserves the
right (a) [*], (b) [*]. Overture shall not [*].

3. Publisher’s Offerings. This Agreement applies to the Publisher’s Offerings as
defined in Section 31 below.

4. Future Offerings. Publisher will [*] notify Overture of any additional
websites or software applications owned by Publisher for use or distribution to
end-users that include (or that Publisher anticipates will include) search
functionality or paid listings. The parties may amend the SO to include such
additional offerings. [*]

5. Compensation.

(a) [*]

(b) [*]

6. Payment. For each month during the Term, Overture or Overture Related Parties
will pay Publisher in accordance with the SO within [*] days after the end of
the calendar month in which the relevant Results appeared on Publisher’s
Offerings (“Payment Period”). All payments (a) with respect to the U.S. and
Canada will be made in US dollars, (b) with respect to the United Kingdom will
be made in British pounds, and (c) with respect to all other countries in the
Territory will be made in Euros. If Overture or an Overture Related Party’s
Advertisers pay Overture or such Overture Related Party in any other currency,
Overture will calculate payment using the average exchange rate as published by
a nationally recognized source (e.g., Oanda). If the Territory includes
countries other than the United States, Publisher acknowledges that payment will
only be made after Publisher fulfills Overture’s invoicing requirements.
Overture may offset payments by any amounts Publisher owes to Overture,
including previous overpayments and any Multimedia Fees earned by Overture
during the Payment Period. In the event that Overture refunds amounts to
Advertisers in excess of its payment to Publisher and there are no future
payments to Publisher to offset against, Publisher will pay Overture for such
amounts within [*] days of Overture’s request. Overture may make payments only
when Publisher’s balance exceeds US $250.00 (or until termination or expiration
of this Agreement). Except as specifically set forth in this Section, Overture
will retain all revenues derived from or in connection with its services.

7. Reports. Overture will provide Publisher with a monthly report describing in
reasonable detail how the payments provided for hereunder were determined and
will provide Publisher with access to preliminary daily online data on the
performance of the Results on Publisher’s Offerings. Such online data will
include estimates of each of the following metrics: [*]. All reports provided to
Publisher hereunder, whether in

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 3



--------------------------------------------------------------------------------

written or electronic form, are the Confidential Information of Overture;
provided that any information and metrics that are specific to Publisher and/or
Publisher’s Affiliates business and use of the services and Results hereunder as
part of any Publisher’s Offering are confidential and proprietary information as
between Publisher and Overture and will be governed by the confidentiality
provisions of this Agreement; provided further that notwithstanding anything
else contained herein, Overture may disclose such Confidential Information to
Overture Related Parties, subject to their obligation to keep such information
confidential.

8. Audits. [*] each year during the Term and for [*] after the Term, at the
expense of the auditing party, Publisher and Overture may review the other
party’s records to confirm compliance with the terms of this Agreement.
Notwithstanding the prior sentence, if the auditing party has a reasonable
belief that the other party is not complying with the terms of this Agreement,
then the auditing party shall be entitled to conduct a second audit during such
one-year period [*]. All audits under this section must be during normal
business hours, must not unduly interfere with the party being audited and must
be performed through a reputable, independent certified public accounting firm
reasonably acceptable to the other party (the “audited party”). Prior to an
audit, the party requesting the audit will require the auditor to sign a
confidentiality agreement reasonably similar to the form of the audited party’s
standard confidentiality agreement. All information received by either party in
connection with an audit under this section shall be subject to the
confidentiality obligations of this Agreement. Such audit shall occur during
business hours upon at least [*] notice and shall be conducted in accordance
with generally accepted auditing standards, if applicable, and the reviewer may
disclose only whether or not the audited party is in compliance, and the degree
and amount of any non-compliance, and may not disclose other information
(including to the auditing party) without written consent of the audited party.
[*]

9. Ownership. As between Overture and Publisher, all right, title and interest
in Links, Results, and the Yahoo! trademarks are exclusively owned by Overture,
its licensors and/or its Advertisers, and all right, title and interest in
Publisher’s Offerings, the Publisher Content and the Publisher trademarks,
including Publisher’s Search Boxes, are exclusively owned by Publisher and/or
its licensors.

10. No Implied Licenses. Each party reserves any rights not expressly granted
and disclaims all implied licenses, including implied licenses to trademarks and
patents.

11. Responsibility for Publisher’s Offerings. Publisher and its Affiliates are
solely responsible for the ownership, development, maintenance and operation of
Publisher’s Offerings and the Publisher Content. [*]. Other than the [*] and
express limitations and restrictions set forth in this Agreement, Overture has
[*]. Notwithstanding the foregoing, Publisher will provide at least [*] prior
notification to Overture of [*].

12. Traffic Quality. For each Query and each click on a Paid Result, Publisher
will provide: [*]. To the extent Overture requests in writing that Publisher
provide any additional data for use by Overture in connection with Overture’s ad
serving and quality systems, Publisher will [*] provide such additional data,
provided the provision of such data to Overture does not [*]. Publisher will
provide this information along with the Internet Protocol address of its own or
the Affiliate’s server, as the case may be, at the time a Query is sent to
Overture. For clarity, Publisher will not share any [*] with Overture as part of
sending Queries to Overture hereunder (incidental transmission of [*] is
excluded). Additionally, Publisher will utilize the URLs and other source feed
indicators designated from time to time by Overture. The parties will [*]
automated or fraudulent traffic. Overture will have no obligation to make
payments [*].

13. Confidentiality. A party receiving Confidential Information agrees (a) not
to disclose any Confidential Information to any third parties, (b) not to use
any Confidential Information for any purposes except to carry out its rights and
responsibilities under this Agreement and (c) to keep the Confidential
Information confidential using the same degree of care the receiving party uses
to protect its own confidential information, as long as it uses at least
reasonable care. If either party receives a subpoena or other validly issued
judicial process requesting, or is required by a government agency (such as the
SEC) to disclose, Confidential Information of the other

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 4



--------------------------------------------------------------------------------

party, then the receiving party shall promptly notify disclosing party (in every
event prior to disclosure of confidential Information) and shall reasonably
cooperate to seek confidential treatment, including the incorporation of
reasonably requested proposed redactions, and to obtain an appropriate
protective order to preserve the confidentiality of the Confidential
Information. All obligations under this Section survive until the latter of 3
years after termination of the Agreement or until such information is in the
public domain. The parties intend the foregoing to provide the maximum
protection for each party’s respective trade secrets. Overture acknowledges and
agrees that, subject to the exclusions set forth in the definition of
Confidential Information in Section 31 below, any information Publisher provides
to Overture hereunder for the purpose of obtaining or maintaining Overture’s
approval of an Affiliate or Syndication Site or Application, including without
limitation the identity of any potential third-party affiliate or information
regarding such third-party, its websites and applications, is Publisher’s
Confidential Information subject to the confidentiality and non-disclosure
provisions of this Agreement and is provided to Overture in strict confidence
for the sole and limited purpose of obtaining and maintaining Overture’s
approval hereunder, and may not be used by Overture for any other purpose,
including any sales or marketing efforts.

14. Overture Representations and Warranties. Overture represents and warrants to
Publisher that: [*]. If any of the representations and warranties contained in
subsection (e) above prove to be untrue, then (i) such event shall not be deemed
a default by Overture under this Agreement, and (ii) except with respect to
matters related to the Confidential Information of Publisher or any of its
Related Parties or as otherwise expressly set forth in this Agreement,
Publisher’s sole and exclusive remedy for any breach of the representations and
warranties herein shall be [*]. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, AS BETWEEN THE PARTIES AND EXCEPT FOR [*], OVERTURE IS NOT RESPONSIBLE
OR LIABLE FOR ANY RESULTS OR OTHER CONTENT PROVIDED BY THIRD PARTIES (INCLUDING
ADVERTISERS), OR FOR ANY SYNDICATED SITES THAT CAN BE LINKED TO FROM THE RESULTS
OR OTHER CONTENT.

15. Publisher Representations and Warranties. Publisher represents and warrants
to Overture that: [*]. If any of the representations and warranties contained in
subsection (e) above prove to be untrue, then (i) such event shall not be deemed
a default by Publisher under this Agreement and (ii) except with respect to
matters related to the Confidential Information of Overture or any of its
Related Parties, or as otherwise expressly set forth in this Agreement,
Overture’s sole and exclusive remedy for any breach of the representations and
warranties herein shall be [*].

16. Overture Indemnification. With respect to claims or actions against one or
both parties by third parties, insofar as such claim, demand or action is [*].
Publisher must approve any settlement of any such claim to the extent that such
settlement admits liability on Publisher’s or Parent’s behalf, or imposes any
restrictions on Publisher or Parent. Overture may, at its option, elect to have
Publisher defend and/or settle the claim on its own behalf, using counsel
reasonable acceptable to Overture; in that case Overture shall, in addition to
its obligations under (ii) above, reimburse Publisher or Parent for its actual
and reasonable attorney’s fees and other costs of defending and/or settling the
claim (so long as those fees and costs were approved by Overture in advance).
[*].

17. Publisher Indemnification. With respect to claims or actions against one or
both parties by third parties, insofar as such claim, demand or action is [*].
Overture must approve any settlement of any such claim to the extent that such
settlement admits liability on Overture’s or Yahoo!’s behalf, or imposes any
restrictions on Overture or Yahoo!. Publisher may, at its option, elect to have
Overture or Yahoo! defend and /or settle the claim on its own behalf, using
counsel reasonable acceptable to Publisher; in that case Publisher shall, in
addition to its obligations under (ii) above, reimburse Overture or Yahoo! for
its actual and reasonable attorney’s fees and other costs of defending and/or
settling the claim (so long as those fees and costs were approved by Publisher
in advance). [*].

18. DISCLAIMER OF WARRANTIES.

(a) WARRANTY DISCLAIMER BY PUBLISHER. OTHER THAN THE WARRANTIES SET FORTH IN
THIS AGREEMENT,

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 5



--------------------------------------------------------------------------------

PUBLISHER MAKES NO OTHER WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, REGARDING THE PUBLISHER’S OFFERINGS OR THE METASEARCH
SERVICES OF PUBLISHER, AND PUBLISHER SPECIFICALLY DISCLAIMS ANY IMPLIED
WARRANTIES OF NONINFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE. PUBLISHER DOES NOT WARRANT THAT THE OPERATION OF THE PUBLISHER
METASEARCH SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE. FURTHERMORE, EXCEPT AS
PROVIDED IN THIS AGREEMENT, PUBLISHER DOES NOT MAKE ANY REPRESENTATIONS
REGARDING THE USE OR THE RESULTS OF THE USE OF THE PUBLISHER METASEARCH SERVICES
IN TERMS OF THEIR CORRECTNESS, ACCURACY, RELIABILITY OR OTHERWISE.

(b) WARRANTY DISCLAIMER BY OVERTURE. OTHER THAN THE WARRANTIES SET FORTH IN THIS
AGREEMENT, OVERTURE MAKES NO OTHER WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, REGARDING THE OVERTURE SERVICES AND THE
RESULTS, OR FOR ANY SITES THAT CAN BE LINKED TO OR FROM THE RESULTS AND OVERTURE
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF NONINFRINGEMENT,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE. OVERTURE DOES NOT WARRANT
THAT THE OPERATION OF THE SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE.
FURTHERMORE, OVERTURE DOES NOT MAKE ANY REPRESENTATIONS REGARDING THE USE OF THE
SERVICES IN TERMS OF THEIR CORRECTNESS, ACCURACY, RELIABILITY OR OTHERWISE.

(c) ADDITIONAL WARRANTY DISCLAIMER. EXCEPT AS PROVIDED IN THIS AGREEMENT,
NEITHER PUBLISHER NOR OVERTURE, NOR THEIR LICENSORS, MAKES ANY WARRANTY
WHATSOEVER WITH REGARDS TO THE FEATURES, FUNCTIONS, PERFORMANCE QUALITY, OR
OTHER CHARACTERISTICS OF THE SERVICES AND PRODUCTS EACH PARTY PROVIDES.

19. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE OF ACTION OR THEORY OF
LIABILITY BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER ANY CONTRACT, NEGLIGENCE
OR OTHER TORT THEORY OF LIABILITY) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY WILL BE LIABLE
FOR DIRECT DAMAGES IN EXCESS OF THE GREATER OF [*].

INFOSPACE SHALL NOT BE LIABLE TO OVERTURE OR ANY OTHER PARTY FOR ANY DAMAGES
ARISING FROM THIRD PARTY UNAUTHORIZED ACCESS OR USE OF THE INFOSPACE METASEARCH
SERVICES, UNLESS SUCH UNAUTHORIZED USE ARISES FROM INFOSPACE’S NEGLIGENCE OR
WILLFUL MISCONDUCT. OVERTURE SHALL NOT BE LIABLE TO INFOSPACE OR ANY OTHER PARTY
FOR ANY DAMAGES ARISING FROM THIRD PARTY UNAUTHORIZED ACCESS OR USE OF THE
OVERTURE SERVICES UNLESS SUCH UNAUTHORIZED USE ARISES FROM OVERTURE’S NEGLIGENCE
OR WILLFUL MISCONDUCT.

NOTWITHSTANDING THE FOREGOING, THE ABOVE EXCLUSIONS AND LIMITATIONS OF LIABILITY
WILL NOT APPLY TO [*].

20. Abuse of Services. Unless specifically allowed or otherwise approved by
Overture in writing under this Agreement, [*]

(a) [*]

(b) [*]

(c) [*]

(d) [*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 6



--------------------------------------------------------------------------------

(e) [*]

(f) [*]

(g) [*]

21. Suspension and Termination.

Notwithstanding anything else in this Agreement to the contrary, but without
limiting any of Overture’s rights under the Agreement, in the event of a breach
or violation of one or more terms or conditions of this Agreement by an
Affiliate or Syndication Site without Publisher’s knowledge or consent,
Publisher shall [*].

(a) Material Breach: Except where this Agreement provides otherwise, either
party may terminate this Agreement if the other party fails to cure any material
breach of this Agreement within [*] of notice thereof, or if such breach is not
amenable to cure [*]. When Overture is the non-breaching party, Overture may
[*]. When Publisher is the non-breaching party, Publisher may [*]. In addition,
either party may suspend performance and/or terminate this Agreement upon [*]
prior written notice if the other party makes any assignment for the benefit of
creditors or files or has filed against it any petition under bankruptcy law.

(b) Material Change: In the event of a material change as described in
Section 11 above that Overture does not approve, Overture will [*]. If Publisher
does not or is not able to [*], Overture may suspend or terminate the provision
of Overture’s services and Results with respect to such offering [*].

(c) Complaints: If Overture receives [*] complaints about Publisher, an
Affiliate or any Publisher’s Offering [*], then, without limitation of any other
termination rights provided in this Agreement and subject to the notice, cure
and suspension provisions set forth above in Subsection (a) above, Overture may
[*]. However, Overture may [*].

(d) Abuse of Service Violations: If Publisher or any Affiliate [*], Overture may
[*], subject to the provisions set forth in Section 20. If Publisher or
Affiliate fails to [*] after Overture informs Publisher of the violation or if
Publisher or Affiliate fails to [*], then Overture may [*].

(e) Trademark License Violation: If Publisher or any Affiliate engages in any
action that Overture determines [*] disparages or devalues the Marks or
Overture’s or its licensors’ reputation or goodwill in the Marks, Overture will
[*] and may [*].

(f) Applications: Overture may terminate or suspend services with respect to an
Application or all similar types of Applications immediately upon notice, in the
event of any of the following:

i. [*]

ii. [*]

iii. [*]

iv. [*]

v. [*].

Notwithstanding the foregoing, if Overture determines, in its sole discretion,
that [*]

(g) Syndicated Sites: If Publisher or an Affiliate fails to comply with any
requirements under the Syndication Attachment, Overture may [*]. In addition, if
such breach is not cured within [*] of notice of breach from Overture, Overture
may [*].

In addition to the foregoing, Overture may terminate, [*]. In the event that
Overture terminates such right and Publisher thereafter syndicates Links or
Results to any additional third party, Overture may [*].

[*]

(h) [*]

(i) [*]

(j) [*]

(k) Cooperation. In any event giving rise to the suspension or termination
rights of Overture above in this Section 21, Overture will provide

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 7



--------------------------------------------------------------------------------

reasonable cooperation to Publisher to assist Publisher with (i) identifying the
cause, and (ii) identifying and implementing a remedy.

(l) Change of Control: Overture may terminate this Agreement [*] upon the
existence of a Change of Control by Publisher or Parent; provided that Overture
must exercise such right of termination within [*] of notice of such Change of
Control or such right of termination shall expire. “Change of Control” means
(i) a merger, consolidation or other reorganization to which Publisher or Parent
is a party, if the individuals and entities who were stockholders (or partners
or members or others that hold an ownership interest) of Publisher or Parent
immediately prior to the effective date of the transaction have “beneficial
ownership” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended) of less than [*] (or [*] if such transaction involves a Named
Company) of the total combined voting power for election of directors (or their
equivalent) of the surviving entity following the effective date of the
transaction, (ii) acquisition by any entity or group of direct or indirect
beneficial ownership in the aggregate of then issued and outstanding securities
(or other ownership interests) of Publisher or Parent in a single transaction or
a series of transactions representing in the aggregate [*] or more (or [*] or
more if such transaction or series of transactions involves a Named Company) of
the total combined voting power of Publisher or Parent, or (iii) a sale of all
or substantially all of Publisher’s or Parent’s assets. “Named Company” means
[*] or any of their subsidiaries or affiliates.

22. Parent Guaranty.

Parent hereby unconditionally guarantees to Overture, as and for its own debt,
until final and indefeasible payment thereof has been made, the punctual and
faithful performance, keeping, observance, and fulfillment by Publisher of all
of the agreements, conditions, covenants, and obligations of Publisher contained
in the Agreement. In the event that Publisher fails to perform, keep, observe,
or fulfill any obligation in the manner provided in the Agreement (following any
applicable cure periods), Parent immediately shall cure or remedy each of such
obligations to be performed, kept, observed, or fulfilled.

Publisher consents and agrees that, without notice to or by Parent and without
affecting or impairing the obligations of Publisher hereunder, Overture may, by
action or inaction: (a) compromise, settle, extend the duration or the time for
the relevant cure period of, or discharge the performance of, or may refuse to
or otherwise not enforce the Agreement; or (b) amend or modify in any manner and
at any time (or from time to time) any portion of the Agreement with Publisher
directly with Parent. No action or proceeding by Parent under any document or
instrument evidencing the guaranteed obligations shall serve to diminish the
liability of Parent under this section except to the extent that Overture
finally and unconditionally shall have realized payment by such action or
proceeding.

Parent represents and warrants to Overture that Publisher has the requisite
authority to provide the representations and warranties as set forth in
Section 15 above. Parent hereby covenants that Parent will continue to keep
Overture informed and will provide prior written notice of Publisher’s inability
to perform under the Agreement and of all other circumstances which bear upon
the risk of nonperformance of the guaranteed obligations.

23. Notice. Notice will become effective when delivered: (a) by courier to the
address in the SO (established by written verification of personal, certified or
registered delivery by courier or postal service); or (b) by fax to the fax
number in the SO (established by a transmission report and followed by a copy
sent by courier or certified or registered mail). The parties will notify each
other of updated addresses and/or fax numbers.

24. PR. No party will issue a press release or other written public statement
regarding this Agreement without the other party’s written approval, except that
either party may communicate the general nature of this Agreement to current and
potential customers (and, in the case of Overture, Advertisers) and Overture may
list Publisher as a Yahoo! Publisher. No cure period shall apply to a breach of
this Section.

25. Assignment. [*] may assign all or part of this Agreement to a Related Party
of [*]. Other than as above, neither party may assign any rights or duties under
this Agreement without the other party’s written consent, not to be

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 8



--------------------------------------------------------------------------------

unreasonably withheld. Any assignment without such party’s consent will be void.

26. Agreement. Executed counterparts will each be deemed originals. The parties
can rely on fax copies of the signed Agreement as if they are originals. Only a
written instrument executed by the party expressly waiving compliance may waive
any terms of this Agreement. This is the entire agreement between the parties on
this subject and it supersedes any other agreements on this subject. Amendments
must be in writing and signed by an officer of each party. If any part of this
Agreement is invalid, the remainder shall remain in force and the invalid
portion will be replaced with a valid provision coming closest to the parties’
intent and having like economic effect. Each party will use commercially
reasonable efforts to give the other party 20 days written notice of its intent
to file this Agreement with the SEC or other regulatory agency and to consult
with the other party for the purpose of incorporating reasonable proposed
redactions.

27. Law and Venue. This Agreement will be governed by [*] law, without regard
for its conflict of law principles.

28. Expiration/Termination. When this Agreement expires or is terminated: all
rights and licenses will terminate immediately and Publisher will immediately
cease using the Links, Results and Marks; Sections 6 (solely to the extent
required to reconcile and pay any amounts owed to either party as of the
termination or expiration date), 7, 8, 9, 10, 13-19, 22, 23, 26, 27, 28, 29, 30
and 31 of this Attachment B; and Sections 4 and 6 of the Trademark Attachment
will survive; and Overture will promptly pay Publisher any undisputed amounts
owed under this Agreement, and Publisher will promptly refund to Overture any
unearned portion of any payments made.

29. Force Majeure. A party will not be liable for failing to perform because of
strikes, riots, natural disasters, Internet outages, terrorism, acts of god or
government action.

30. Independent Contractors. The parties are independent contractors, not
agents, partners, employees or joint venturers.

31. Definitions.

Above the Fold or ATF: [*].

Ad Code: the JavaScript or other code that initiates a Query when a user goes to
an Ad Page.

Advertiser: any entity providing advertising content to Overture paid
marketplace databases for display as sponsored listings.

Agreement: see preamble in Attachment B.

Audio Search Results: [*].

Compliance: [*].

Confidential Information: any information disclosed by either party to the other
party during the Term (and any renewals terms), either directly or indirectly,
in writing, orally or by inspection of tangible objects, which is designated as
“Confidential,” “Proprietary” or some similar designation. All of the terms of
this Agreement shall be deemed “Confidential.” Information communicated orally
will be considered Confidential Information if such information is designated as
being Confidential Information at the time of disclosure and confirmed in
writing as being Confidential Information within 20 business days after the
initial disclosure, or such that under all of the circumstances surrounding
disclosure a reasonable person would consider such information the confidential
and/or proprietary information of the disclosing party, whether disclosed orally
or in writing. Confidential Information includes non-public information
Publisher provides to Overture hereunder for the purpose of obtaining Overture’s
approval of an Affiliate, Syndicated Site or Application, including without
limitation the identity of any potential third party affiliate or non-public
information regarding such third party, website or Application. Confidential
Information will not, however, include any information which (a) was publicly
known and made generally available in the public domain prior to the time of
disclosure by the disclosing party; (b) becomes publicly known and made
generally available after disclosure by the disclosing party to the receiving
party through no action or inaction of the receiving party; (c) is already in
the possession of the receiving party at the time of disclosure by the
disclosing party; (d) is obtained by the receiving party from a third party
without a breach of such third party’s obligations of confidentiality; or (e) is
independently developed by the receiving party

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 9



--------------------------------------------------------------------------------

without use of or reference to the disclosing party’s Confidential Information.

[*] see Section 5(a) of Attachment B.

[*] Threshold: the dollar amount and corresponding [*] generated by Publisher’s
Sites and Syndicated Sites as indicated in the Compensation section of the SO.

Hyperlinks: words that are displayed in the form of hyperlinks, that generate a
Query when clicked on or used by a user.

Hyperlink Results: [*].

Image Search Results: [*].

Initial Term: the period between the Initial Term Start Date and Initial Term
End Date, as indicated on the cover page to the SO, unless terminated earlier as
provided in this Agreement.

Links: any code or technology provided or licensed to Publisher by Overture to
enable the transmission of a Query from a Search Box, [*], Hyperlink or [*] Link
to Publisher and Ad Code, to the extent included in the SO.

Local Search Implementation: [*].

Marks: any Yahoo! trademark shown in the mockups.

Matched Ads: the content of Advertisers served from YSM’s paid marketplace
databases in response to a Query generated from the Ad Code.

Multimedia Fees: see Section III, Compensation in the SO.

Multimedia Results: [*].

News Search Results: [*].

Overture Related Party: Yahoo! and Yahoo! or Overture subsidiaries and
affiliates where such entities either control, are controlled by or are under
common control with Yahoo! or Overture. In the event of an assignment of all or
part of this Agreement to an Overture Related Party, the term “Overture” used in
this Agreement shall be deemed to refer exclusively to the Overture Related
Party, to the extent of the assignment (as to both the Overture Related Party’s
responsibilities and rights).

Paid Results: [*].

Paid Search Results: [*].

Parent: InfoSpace, Inc.

Payment Period: see Section 6 of Attachment B.

Publisher Content: [*].

Publisher Related Party: InfoSpace Sales LLC, InfoSpace, Inc. or its
subsidiaries and affiliates where such entities either control, are controlled
by or are under common control with Publisher or its Parent. In the event of an
assignment of all or part of this Agreement to a Publisher Related Party, the
term “Publisher” used in this Agreement shall be deemed to refer exclusively to
the Publisher Related Party, to the extent of the assignment (as to both the
Publisher Related Party’s responsibilities and rights); provided that no
assignment will limit the scope of Parent’s guaranty in Section 22 above.

Publisher’s Offerings: all Sites, Syndicated Sites, and Applications identified
in the SO and any Attachment, or otherwise approved by Overture pursuant to the
terms and conditions of this Agreement, including the top-level domains,
successor sites and such webpages within those top-level domains for each
offering as mutually agreed upon by the parties.

Query: [*].

[*].

Renewal Term: the period between the Renewal Term Start Date and Renewal Term
End Date, as indicated on the cover page to the SO, plus any additional renewal
periods, if any, unless terminated earlier as provided in this Agreement

Results: Paid Search Results, Web Search Results, Hyperlink Results, Audio
Search Results, Image Search Results, News Search Results, Video Search Results
and/or Matched Ads, to the extent included in this Agreement and as appropriate
to the context.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 10



--------------------------------------------------------------------------------

Search Box: a graphical area in which a user can enter a Query.

SO: the Service Order.

Term: collectively, the Initial Term and the Renewal Term, unless indicated
otherwise.

Territory: [*] and any other market included as the result of an assignment to
an Overture Related Party.

[*]

User: an end user of a Publisher’s Offering.

Video Search Results: the responses served from Yahoo Inc.’s Video search
databases (including all databases related to Yahoo! Search Marketing’s and
Yahoo! Inc.’s content acquisition programs) ranked by an algorithm designed to
determine relevance.

Web Search Results: the responses served from Yahoo Inc.’s Web search databases
(including all databases related to YSM’s and Yahoo Inc.’s content acquisition
programs), ranked by an algorithm designed to determine relevance.

32. [*].

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment B – Page 11



--------------------------------------------------------------------------------

ATTACHMENT C - TRADEMARK LICENSE ATTACHMENT

1. License to Marks. During the Term and subject to Publisher’s compliance with
this Agreement, Overture grants to Publisher a limited, non-exclusive,
non-assignable, non-transferable, non-sublicensable (unless explicitly provided
for under this Agreement), royalty-free license to display any Marks shown in
the mockups, solely for purposes contemplated in this Agreement.

2. Conditions of License. Publisher may display the Marks solely as described in
this Agreement. Publisher may not alter any of the Marks.

3. No Assertions as to Marks. Publisher will not (a) assert any trademark or
other intellectual property or proprietary right in the Marks or in any element,
derivation, adaptation, variation or name thereof; (b) contest the validity of
any of the Marks; (c) contest Overture’s or its licensors’ ownership of any of
the Marks; or (d) in any jurisdiction, adopt, use, register, or apply for
registration of, whether as a corporate name, trademark, service mark or other
indication of origin, or as a domain name, any Marks, or any word, symbol or
device, or any combination confusingly similar to, or which includes, any of the
Marks.

4. Goodwill in Marks. As between Overture and Publisher, any goodwill resulting
from Publisher’s use of any Marks will inure to the benefit of Overture and/or
its licensors and will automatically vest in Overture and/or its licensors upon
use by Publisher. Publisher will not engage in any action that may dilute,
diminish, or otherwise damage Overture’s or its licensors’ rights and goodwill
in the Marks.

5. Trademark Guidelines. To the extent consistent with the mockups, Publisher
will abide by the attached trademark quality control guidelines. If Overture
provides any updated guidelines during the Term, Publisher will comply with the
updated guidelines to the extent consistent with the mockups within a reasonable
period of time; [*]. Updates to the guidelines will generally address graphical
and technical aspects of the Marks (such as color).

6. Ownership of Marks. As between Overture and Publisher, all right, title and
interest in the Marks are exclusively owned by Overture, its licensors and/or
its Advertisers. Overture grants no rights to the Marks except for the limited
license granted above. Overture reserves any rights not expressly granted and
disclaims all implied licenses.

7. Misc. If there is any conflict between this Trademark License Attachment and
any other provision of the Agreement, the terms of this Trademark License
Attachment will govern as to Publisher’s use of the Marks.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment C – Page 1



--------------------------------------------------------------------------------

OVERTURE MARK USAGE GUIDELINES

1. Publisher may use the Marks solely for the purpose authorized herein by
Overture and only in compliance with the specifications, directions, information
and standards supplied by Overture and modified by Overture from time to time in
accordance with the Agreement.

2. Publisher agrees to comply with any reasonable requirements established by
Overture concerning the style, design, display and use of the Marks; to
correctly use the trademark symbol™ or registration symbol® with every use of
the trademarks, service marks and/or tradenames as part of Overture’s Marks as
instructed by Overture; to use the registration symbol® upon receiving notice
from Overture of registration of any trademarks, service marks and/or tradenames
that are part of the Marks.

3. Publisher may not alter the Marks in any manner, or use the Marks in any
manner that may dilute, diminish, or otherwise materially damage Overture’s
rights and goodwill in any Overture Mark.

4. Publisher may not use the Licensed Materials in any manner that implies
sponsorship or endorsement by Overture of services and products other than those
provided by Overture.

Attachment C – Page 2



--------------------------------------------------------------------------------

ATTACHMENT D - SOFTWARE ATTACHMENT

1. Definitions.

a. “Application” means a software application of Publisher, any software
application of an Affiliate (approved in accordance with the requirements
contained in the Syndication Attachment).

b. “Bundled Application” means any software application other than an
Application that is distributed as part of a bundled download or installation
with any Application, where the term “bundled” means that the User may not
separately download or install the Application without also downloading or
installing the Bundled Application.

c. “Certification Program” means the [*], or such other program used to verify
that software applications distributed by Yahoo! partners meet certain
guidelines.

d. “Certification Provider” means [*] or such other provider of the
Certification Program, whether Overture, Yahoo! or a designated third party.

e. “Certified/Certification” means the status of meeting the criteria of the
Certification Program and of having an up-to-date certification from the
Certification Provider.

2. Links and Results. Publisher may include the following Links and Results in
or through Applications:

[*]

[*]

[*]

Each Certified Application will conform substantially to the mock-ups for such
Application attached hereto or otherwise approved by Overture in writing.

3. Request for Certification. Within thirty (30) days of the date Overture
launches its certification process and makes such Certification Provider
available to Publisher (the “Certification Commencement Date”), Publisher or its
Affiliate will submit any Application not already Certified to the Certification
Provider for evaluation, including all versions of the Applications that the
Certification Guidelines require to be submitted.

4. Interim Requirements. Prior to Certification, Publisher will, and will [*]
ensure that Affiliates, comply with the guidelines found at [*] under “Program
Requirements” with respect to any Application.

5. Failure/Lapse of Certification. At all times during the Term, Publisher will
not, and will [*] ensure that Affiliates do not, include Links and/or Results in
or through any Application for which Certification has lapsed or has been denied
or revoked by the Certification Provider.

6. Representations and Warranties. Publisher represents and warrants that at all
times during the Term [*].

7. Notification. Each party will promptly inform the other party of any third
party claim or governmental action or investigation of which the party becomes
aware that is related to an Application or the distribution of an Application.

8. Misc. In the event of a conflict between the terms of this Software
Attachment and any other provision of the Agreement, the terms of this Software
Attachment will govern as to Applications. In the event that any applicable law
or regulation contains more stringent requirements than this Software
Attachment, the more stringent requirements will apply.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment D – Page 1



--------------------------------------------------------------------------------

SOFTWARE MOCKUPS

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment D – Page 2



--------------------------------------------------------------------------------

EXHIBIT 1 TO SOFTWARE ATTACHMENT

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment E – Page 1



--------------------------------------------------------------------------------

ATTACHMENT E - SYNDICATION ATTACHMENT

1. Definitions.

(a) “Affiliate” means a third party for whom Publisher syndicates or desires to
syndicate Links and Results and is approved by Overture under the terms and
conditions of this Agreement.

(b) “Syndicated Site” means an Affiliate website or Application that Overture
approves pursuant to Exhibit 1. Additional or successor sites owned or operated
by Affiliates must each be individually approved for syndication pursuant to
Exhibit 1.

2. Links and Results. If set forth in the SO (except with respect to [*],
Publisher may syndicate the following Links and Results to Syndicated Sites:

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

3. Approval; Monitoring Process. Publisher must obtain Overture’s written
approval of each Affiliate and each Syndicated Site pursuant to Exhibit 1.
Publisher will not provide Links or Results to any Affiliate or any Syndicated
Site that has not been approved by Overture in writing or for which Overture has
terminated its approval. Publisher may request approval of new Affiliates and
Syndicated Sites by following the procedures set forth in Exhibit 1 to this
Syndication Attachment, which procedures may be subject to change upon mutual
agreement of the parties. [*], Overture may accept or reject any proposed
Affiliate and any proposed Syndicated Site [*]. Affiliates and Syndicated Sites
approved as of the Start Date are listed in Exhibit 3 to this Syndication
Attachment.

4. Required Terms. Publisher’s written agreement with each Affiliate will
include the Affiliate’s explicit agreement that [*].

5. Publisher’s Additional Obligations.

(a) Unless Overture consents in writing, Publisher will not permit Affiliates to
[*]. If Overture agrees to allow an Affiliate to [*], Publisher will require the
Affiliate to meet all of Publisher’s obligations under this Agreement pertaining
to [*] and such other guidelines as Overture may require.

(b) Publisher will ensure that neither Links nor Results are provided to any
third party other than an Affiliate that owns a Syndicated Site or Application,
and are not syndicated or distributed beyond the Syndicated Site or Application
without Overture’s prior written approval in each instance. [*].

(c) Publisher will [*] ensure that the Affiliate complies with the provisions of
its agreement with the Affiliate and with this Agreement. For clarity, the
parties agree that [*].

(d) Publisher will maintain the technical ability to [*].

(e) Publisher will provide Overture with a list of Internet Protocol addresses
of its own servers and Affiliates’ servers used to send Queries to Overture
(“Recognized Servers”) and promptly notify Overture in writing of any changes or
additions to such list. Overture will have no obligation to make payment to
Publisher with respect to Queries from servers that are not Recognized Servers.

(f) [*]

(g) Upon Overture’s request, Publisher will provide a list of all Affiliates and
Syndicated Sites. [*].

6. Exclusion of Revenue. Overture reserves the right to exclude from [*] and
Overture’s calculation of any amounts owed to Publisher any [*] generated from
[*].

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment E – Page 2



--------------------------------------------------------------------------------

7. No Restrictions. Subject to and except for each party’s confidentiality
obligations under Section 13 of Attachment B, nothing in this Agreement will
prevent either party or its Related Parties from marketing or providing any
product or service directly to any third party, including any prospective or
approved Affiliate.

8. Misc. In the event of a conflict between the terms of this Syndication
Attachment and any other provision of the Agreement, the terms of this
Syndication Attachment will govern as to syndication of Links and Results.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment E – Page 3



--------------------------------------------------------------------------------

EXHIBIT 1 TO SYNDICATION ATTACHMENT

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Exh. 1 to Attachment E - Page 1



--------------------------------------------------------------------------------

EXHIBIT 2 TO SYNDICATION ATTACHMENT

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Exh. 3 to Attachment E - Page 1



--------------------------------------------------------------------------------

EXHIBIT 3 TO SYNDICATION ATTACHMENT

APPROVED SYNDICATED SITES

(as of October 17, 2007)

US [*]:

[*]

US [*]:

[*]

Non US and Non European [*]:

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Exh. 3 to Attachment E - Page 1



--------------------------------------------------------------------------------

ATTACHMENT F - [*] ATTACHMENT

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment F - Page 1



--------------------------------------------------------------------------------

EXECUTION COPY

YAHOO! SEARCH MARKETING - YAHOO! PUBLISHER NETWORK SERVICE ORDER #1-9935871

ATTACHMENT G - [*] ATTACHMENT

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

Attachment G - Page 1